Citation Nr: 9926158	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  97-15 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for a right knee 
disorder.  

2. Entitlement to service connection for a left knee 
disorder.  

3. Entitlement to an increased rating for left hallux valgus, 
status post bunionectomy, currently evaluated as 10 
percent disabling.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from October 1986 to 
October 1989.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from a November 1996 rating 
decision, in which the veteran's previously noncompensable 
disability rating for left hallux valgus, status post 
bunionectomy, was increased to 10 percent, effective from 
August 1996.  The veteran filed an NOD in February 1997, and 
an SOC was issued by the RO in March 1997.  The veteran filed 
a substantive appeal in April 1997.  In September 1997, the 
veteran testified before a hearing officer at the VARO in 
Columbia.  Supplemental statements of the case were issued by 
the RO in June 1997, December 1997, and January 1998.  

The Board notes that the appealed issues with respect to 
right and left knee disorders are discussed in the Remand 
section of this decision.  





FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. The veteran underwent an Austin bunionectomy of the left 
foot in August 1996.  

3. On VA examination in January 1998, the veteran's left 
metatarsophalangeal joint demonstrated some limitation of 
motion, he was able to walk with a normal heel-to-toe gait 
pattern, and the examiner noted that there was no evidence 
of gait abnormality or any type of functional limitation 
while the veteran walked or stood.  

4. The veteran's left hallux valgus, status post 
bunionectomy, is productive of no more than moderate 
impairment.  


CONCLUSION OF LAW

The criteria for an evaluation greater than 10 percent for 
left hallux valgus, status post bunionectomy, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 3.102, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5280 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the claims file reflects that the veteran filed a 
claim of service connection, inter alia, for a bilateral foot 
disorder in May 1995.  

That same month, the veteran was medically examined for VA 
purposes.  She reported pain in her feet with prolonged 
standing.  On clinical evaluation, the veteran was noted to 
ambulate well, with a comfortable heel to toe reciprocal 
gait.  Both ankles and feet were nontender to palpation and 
there was no evidence of synovitis, ankle effusion, or 
swelling about the metatarsal phalangeal or interphalangeal 
joints.  The examiner's impression was bilateral arch 
discomfort, bilaterally, with prolonged weightbearing.  

In a July 1995 rating decision, the veteran was service 
connected for bilateral hallux valgus, and granted a 
noncompensable disability.  

In September 1995, the veteran submitted a statement to the 
RO, in which she complained of pain in her feet, sometimes 
unbearable when walking, and that the toes on her right foot 
were all affected when her big toe hurt.  

Thereafter, the RO received Moncrief Army Hospital medical 
records, dated from April 1996 to October 1996.  In 
particular, the veteran was noted to have had an Austin 
bunionectomy performed on her left foot in August 1996.  In 
November 1996, the RO received a statement from the veteran 
in which she noted that, following her bunionectomy surgery, 
she had been in pain, had had her left foot placed in a cast 
for four weeks, and had worn a wooden shoe for three weeks.  
She included additional Moncrief Army Hospital records, dated 
from September 1996 to November 1996, reflecting her 
treatment status following her bunionectomy.  That same 
month, the veteran was granted an increased rating, to 10 
percent, for left hallux valgus, status post bunionectomy.  

In December 1996, the veteran submitted a statement in which 
she noted that
X-rays of her left foot had revealed that the bone of her 
great toe still had not fused back together following 
surgery.  Associated Moncrief Army Hospital records, dated 
that month, noted slight tenderness of the 1st 
metatarsophalangeal joint, and a visible osteotomy.  

In February 1997, the veteran filed an NOD with respect to 
the rating decision for left hallux valgus.  She noted that 
her great toe was now arthritic and that she suffered from 
chronic pain.  She also noted that she planned on resigning 
from her current job because it involved a large amount of 
walking and standing.  Associated Moncrief Army Hospital 
treatment records, dated in February 1997, noted arthritic 
changes to the veteran's 1st interphalangeal joint (IPJ).  
Furthermore, the veteran was advised to change her current 
form of employment, given the amount of walking and standing 
it required.  

In September 1997, the RO received a statement from Moncrief 
Army Hospital in which a staff podiatrist noted that the 
veteran had arthritic changes in her IPJ and MPJ 
(metatarsophalangeal joint) of her left great toe.  The 
veteran was noted to be undergoing physical therapy, and that 
if no improvement was seen, additional treatment would 
involve steroid shots and surgery.  

That same month, September 1997, the veteran testified before 
a hearing officer at the VARO in Columbia, during which she 
reiterated previously made contentions. 

In January 1998, the veteran underwent a medical examination 
of her feet for VA purposes.  On clinical evaluation, there 
was some limitation of motion at the left metatarsophalangeal 
joint, with 0 degrees of extension and 15 to 20 degrees of 
flexion.  This was noted to be painful, and resulted in mild 
crepitations.  In addition, the veteran was reported as 
walking with a normal heel-toe gait pattern, and no other 
evidence of gait abnormality or any type of functional 
limitation while walking or standing was noted.  In addition, 
there were no unusual callosities, there was no evidence of 
breakdown or unusual shoe wear, and there was no hammertoe, 
high arch, or claw foot.  The examiner's impression was 
status post bunion correction surgery in the left foot, with 
limitation of motion and probable early degenerative 
arthritis at the left metatarsophalangeal joint; bilateral 
plantar fasciitis; and mild pes planus.  



II.  Analysis

The veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).  That is, the Board finds that she has submitted a 
claim which is plausible.  This finding is based in part on 
the veteran's assertion that her service-connected left foot 
disorder is more severe than previously evaluated.  See Arms 
v. West, 12 Vet. App. 188, 200 (1999), citing Proscelle v. 
Derwinski, 2 Vet.App. 629 (1992).  The Board is also 
satisfied that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained, and that no further assistance is required to 
comply with the duty to assist her as mandated by 38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant and, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (1998).

Where entitlement to compensation has already been 
established and an increase in a disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet.App. 55 (1994).

The veteran's postoperative left hallux valgus is currently 
assigned a 10 percent disability evaluation under the 
provisions of Diagnostic Code (DC) 5280, "Hallux valgus, 
unilateral," of VA's Schedule for Rating Disabilities, 38 
C.F.R. § 4.71a.  Under this Code, a 10 percent evaluation is 
warranted for surgical resection of the metatarsal head, or 
if the disorder is so severe as to be equivalent to 
amputation of the great toe.  That is the highest rating 
under DC 5280.

In reviewing the evidence of record, we note that the veteran 
underwent an Austin bunionectomy in August 1996, to correct 
her left hallux valgus.  She has continued to complain of 
chronic pain in the area of her left great toe.  The most 
recent medical evidence reflects that, in September 1997, a 
staff podiatrist at Moncrief Army Hospital commented that the 
veteran suffered from degenerative changes in the IPJ and MPJ 
of her left great toe.  On VA examination in January 1998, 
the veteran was noted to have some limitation of motion at 
the metatarsophalangeal joint, with 0 degrees of extension 
and flexion to about 15 to 20 degrees.  This was noted to be 
painful, and resulted in mild crepitations.  In addition, she 
was able to walk with a normal heel-toe gait pattern, and no 
other evidence of gait abnormality or any type of functional 
limitation while walking or standing was noted.  Furthermore, 
there were no unusual callosities, or evidence of breakdown 
or unusual shoe wear.  The examiner's impression included 
status post bunion correction surgery in the left foot, with 
limitation of motion and probable early degenerative 
arthritis at the left metatarsophalangeal joint

As noted above, the veteran is currently in receipt of the 
highest rating under DC 5280.  The Board has also considered 
other Codes associated with disabilities of the feet (DC's 
5276-5284).  We note that DC 5284, "Foot injuries, other," 
is the only other Code that would be applicable to the 
veteran's claim and afford her an opportunity for a higher 
disability rating.  

Under DC 5284, moderate foot injuries warrant a 10 percent 
disability rating, moderately severe foot injuries warrant a 
20 percent disability rating, and a 30 percent disability 
rating is warranted for severe foot injuries.  With actual 
loss of the foot, the condition would warrant a 40 percent 
disability rating.   

As previously stated, the criteria for rating foot injuries 
allow for a 20 percent rating when there is a moderately 
severe injury.  The term "moderately severe" is not defined 
by regulation.  However, the Board is cognizant that the 
overall regulatory scheme relating to the feet and toes 
contemplates 20 percent ratings in cases where problems 
include dorsiflexion of "all" toes unilaterally and marked 
tenderness under the metatarsal heads.  38 C.F.R. § 4.71a, DC 
5278 (1998) (no more than 10 percent is warranted even if the 
great toe is dorsiflexed, and there is definite tenderness 
under the metatarsal heads).  See also DC 5276 (1998) (no 
more than 10 percent is warranted when there is pain on 
manipulation and use of the feet, bilateral or unilateral).  

In this instance, given the veteran's complaints of foot 
pain, and findings during the most recent VA examination, we 
find that her disability does not approximate a moderately 
severe degree.  Thus, although the term "moderately severe" 
is not defined by regulation, when compared with other 
comparable ratings for the toes, this term must be understood 
to require more than the degree of problems experienced by 
the veteran.  As suggested by the reference to DC's 5276 and 
5278, above, even dorsiflexion of the great toe warrants no 
more than a 10 percent rating, which is also the case with 
pain on manipulation or use of the feet.  Consequently, we 
conclude that an increase under DC 5284 is not warranted.  

The Board is also cognizant that medical records reflect the 
veteran suffers from arthritis in the IPJ and MPJ of her left 
great toe.  With regard to rating disabilities involving the 
substantiated presence of degenerative or traumatic 
arthritis, DC 5003 provides that arthritis will be rated on 
the basis of limitation of motion under the appropriate Codes 
for the specific joint or joints involved (DC 5250 et seq.), 
and that limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  When the rating based on 
limitation of motion is noncompensable under the appropriate 
DCs, a 10 percent rating for each major joint or group of 
minor joints affected by limitation of motion will be 
assigned; the 10 percent rating is not to be combined with, 
nor added to, Diagnostic Code 5003.  In the absence of 
limitation of motion, a 20 percent rating will be assigned if 
there is X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations; a 10 percent rating will be 
assigned if there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups.  

In this instance, the Board finds that an additional 10 
percent rating for degenerative changes in the IPJ and MPJ is 
not warranted under DC 5003, as a separate disability rating 
may be assigned under this Code only if degenerative changes 
affect 2 or more major joints or 2 or more minor joint 
groups.  In this case, the service-connected disability does 
not reflect involvement of degenerative disease in two minor 
joint groups, but at most one, or arguably part of one, minor 
joint group (the interphalangeal and metatarsophalangeal 
joints).  See 38 C.F.R. § 4.45(f).  

We further note that the United States Court of Appeals for 
Veterans Claims (formerly known as the United States Court of 
Veterans Appeals) has expounded upon the necessary evidence 
required for a full evaluation of orthopedic disabilities.  
In DeLuca v. Brown, 8 Vet.App. 202, 207 (1995), the Court 
stressed that, in evaluating disabilities of the joints, VA 
has a duty to determine whether the joint in question 
exhibits weakened movement, excess fatigability, or 
incoordination, and whether pain could significantly limit 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.  However, the Court also 
has held that it is inappropriate and unnecessary to remand a 
case to consider functional loss due to pain if the veteran 
is already receiving the maximum available rating for 
limitation of motion under the pertinent diagnostic code.  
See Johnston v. Brown, 10 Vet.App. 80, 85 (1997).  In this 
instance, the veteran is receiving the maximum available 
rating of 10 percent under DC 5280.  

Therefore, the Board concludes that the criteria for 
increased rating for the veteran's left hallux valgus, status 
post bunionectomy, is not met.  In reaching this decision, we 
have considered the potential application of the other 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as well as the entire 
history of the veteran's condition as required by Schafrath 
v. Derwinski, 1 Vet.App. 589, 592 (1991).  Furthermore, the 
Board finds in this case that the evidence does not present 
an unusual disability picture so as to render impractical the 
application of the regular schedular standards and to warrant 
consideration of referral for an extra-schedular evaluation 
under 38 C.F.R. § 3.321(b)(1) (such ratings may be authorized 
by the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service).  For example, the 
disability has not caused marked interference with employment 
or necessitated frequent hospitalization.  See Shipwash v. 
Brown, 8 Vet.App. 218, 227 (1995), and Floyd v. Brown, 9 
Vet.App. 94-96 (1996).  


ORDER

Entitlement to an increased rating for left hallux valgus, 
status post bunionectomy, is denied.  


REMAND

A review of the veteran's service medical records reflects 
that she underwent a medical examination in June 1986 for 
purposes of enlistment in the U.S. Army.  Upon clinical 
evaluation, there were no complaints or findings with respect 
to the veteran's knees.  

Thereafter, in January 1987, the veteran sought treatment, 
complaining of pain in the arches of her feet radiating up 
into her knees.  The examiner's assessment was pes planus.  
In February 1987, treatment notes reflect the veteran's 
continued complaints of pain radiating from her feet to her 
knees.  An examiner's assessment that month noted lower leg 
pain of questionable etiology.  In March 1988, the veteran 
sought treatment complaining of anterior shin pain 
bilaterally.  On clinical examination, there was full range 
of motion of both knees and no effusion.  The assessment 
appears to note stress fracture of the tibias, bilaterally.

In May 1988, the veteran again sought treatment for bilateral 
leg pain, greater on the left than the right.  The examiner's 
impression was patellofemoral dysfunction with stress 
fractures of the tibias bilaterally.  The veteran was given a 
two-week duty limitation profile.  In July 1988, the veteran 
was treated for bilateral leg pain.  Upon clinical 
examination, there was tenderness in the left patellar tibia 
area, with full range of motion of both knees.  A subsequent 
radiographic study of the left knee and fibula revealed no 
abnormalities.  Later that month, the veteran sought 
treatment for a tender, inflamed tibial tubule of the left 
knee.  A radiographic study was within normal limits.  The 
veteran's knee evidenced a full range of motion without 
laxity.  A follow-up examination in August 1988 reflected an 
assessment of tibial tubule trauma contusion.  

In January 1989, the veteran sought treatment complaining of 
bilateral knee pain, noting that the pain was under the 
patella and lateral malleolus.  The examiner's impression was 
RPPS (apparently this acronym refers to a particular patella 
pain syndrome), and patellofemoral dysfunction, bilaterally.  
In October 1989, the veteran separated from active service.  
A separation medical examination is not of record.  

Thereafter in May 1995, the veteran filed a claim of service 
connection for a bilateral knee disorder.

That same month, the RO received medical records from Harlan 
Stratton, M.D., dated from March 1993 to November 1993.  
These records reflect the veteran's post-operative treatment 
following an arthroscopy of her right knee.  An operation 
report, dated in March 1993, noted pre-operative findings, 
following examination and X-rays of the veteran's knees, were 
consistent with a tilted and laterally translated patella.  
Procedures performed were arthroscopy of the right knee, 
release of proximal plica of the right knee, and lateral 
release of the right knee with synovectomy.   A treatment 
record, dated in November 1993, noted a clinical assessment, 
eight months status post arthroscopic surgery, of bilateral 
patellar subluxation with anterior knee pain. 

In June 1995, the RO received medical records from Monsour 
Medical Center, dated from September 1989 to April 1990.  In 
particular, a treatment record, dated in April 1990, noted 
the veteran's treatment for a right knee injury.  An 
associated radiographic study reflected the veteran's report 
that she had twisted the knee during Army drill training, and 
the X-ray revealed no evidence of acute fracture or 
dislocation.  The examiner's diagnosis was right knee 
strain/sprain.  

In May 1995, while the veteran was undergoing VA examination 
of her feet, she reported pain under both her patellas which 
was exacerbated by prolonged sitting, standing, or going up 
and down stairs.  She also reported occasional popping and 
swelling in both knees, but denied instability, and stated 
that her right knee arthroscopy in March 1993 had not 
alleviated her pain.  Upon clinical evaluation, the veteran 
was noted to ambulate well with a comfortable heel to toe 
reciprocal gait.  The range of motion of her knees was 
reported as 0-150 degrees bilaterally, with negative patellar 
apprehension, and with positive patella grind in the right 
knee but negative in the left knee.  The knees were also 
noted to be negative for ligamentous stress, and nontender 
along the medial and lateral joint lines.  In addition, the 
right patellar region was mildly tender, with no tenderness 
in the left, and there was no effusion detectable in either 
knee.  The examiner's impression was bilateral anterior knee 
pain, right greater than left.  

That same day, in May 1995, the veteran underwent a general 
medical examination for VA purposes.  The examiner noted the 
veteran limped on the right leg, and, on clinical evaluation, 
the veteran's right knee was positive for anterior drawer 
sign.  The examiner's diagnosis was degenerative joint 
disease of the knees bilaterally.  An associated radiographic 
study revealed the bones of both knees to be in normal 
alignment, with no significant degenerative changes, evidence 
of fractures, other bone abnormalities, or effusion seen.  

In a July 1995 rating decision, the veteran's claim of 
service connection for a bilateral knee disorder was denied.  

In September 1995, the veteran filed an NOD, in which she 
reported that her knee disabilities had been incurred in the 
military.  She also reported that she had joined the Reserves 
following her duty with the Regular Army, and that her 
records from the 429th Engineering Battalion reserve unit had 
not been considered in evaluating her bilateral knee 
disorder.  In addition, the veteran asserted that she had 
injured one of her knees in April 1990 while involved in 
reserve drill training with that unit, and that the injury 
had been in the line of duty.  The veteran also stated that, 
a short time after her April 1990 injury, she was taking part 
in reserve training at Fort Drum, NY, and again injured her 
knee.  The veteran reported that she later had surgery on her 
right knee in 1993 while reserve training with the 425th PSC 
in Indianapolis, IN.  

Furthermore, the veteran asserted that X-rays of her knees 
had shown no abnormality, until a problem with her right knee 
was diagnosed following arthroscopic surgery.  She also 
reported that, after being transferred to the IRR (inactive 
ready reserve) her knee problems had stopped, but upon 
entering the reserves in October 1993, she had again begun to 
have bilateral knee problems.  

Along with her NOD, the veteran submitted copies of orders 
she had received with respect to her Army reserve duty.  
These orders reflected her assignment to the 429th 
Engineering Battalion in Uniontown, PA , effective October 1, 
1989; being relieved from duty with the 429th Engineering 
Battalion, and reassigned to the U.S. Army Reserve Control 
Group in St. Louis, effective March 1991; and being 
discharged from the 425th Personnel Service Command in 
Indianapolis, IN, effective August 1994.  

In December 1995, the RO requested from both the 429th and 
the 425th reserve units any records pertaining to the veteran.  
In January 1996, the RO was notified that the 425th reserve 
unit had been deactivated in September 1995, and that the 
veteran had been discharged from the reserves in June 1994.  
It was additionally noted that her records had been shipped 
to: 

			Cdr. ARPERCEN
			ATTN: DARP-ERA-A
			9700 Page Blvd.
			St. Louis, MO  63132-5200

Thereafter, the RO received Moncrief Army Hospital medical 
records, dated from April 1996 to October 1996.  In 
particular, a treatment record, dated in August 1996, noted 
the veteran's complaints of right knee pain.  On clinical 
examination, there was no edema or deformity, the joint was 
stable, Drawer and McMurray's signs were negative, and there 
was slight tenderness on palpation of the lateral aspect of 
the joint.  The examiner's diagnosis was painful right knee.  

In January 1997, the RO denied the veteran's claim of service 
connection for a bilateral knee disorder.  

In February 1997, the veteran filed an NOD.  The veteran 
reported that she continued to have problems with her knees 
and that pain was a chronic problem.  She also reported that 
a doctor had informed her that arthritis had been developing 
in her knees during her active service, and that it should 
have been evident at that time since it is in its advanced 
stages now.  An associated Moncrief Army Hospital medical 
record, dated in December 1996, noted the veteran's 
complaints of bilateral knee pain.  On examination, there was 
no effusion or laxity, but mild crepitus.  The examiner's 
diagnosis was RPPS and probable degenerative joint disease.  
An associated radiographic study revealed minimal 
degenerative changes of both knee joints.  

In September 1997, the veteran testified before a hearing 
officer at the VARO in Columbia.  The veteran reiterated 
previously made contentions, and again noted that some of her 
personnel records from her reserve service had not been 
located and considered by the RO.  

That same month, September 1997, the RO received copies of 
the veteran's service medical records, most being 
duplicative.  In particular, an Army memorandum, dated in 
December 1993, concerning the physical fitness of the 
veteran, noted that she had a normal range of motion in both 
her knees and that she was currently in a physical therapy 
program post arthroscopic surgery.  It was further noted that 
there was no disqualifying medical evidence in the veteran's 
medical records.  

We note, in reviewing the above evidence, that the dates of 
the veteran's reserve service have not been specifically 
verified, and we are unsure of the exact dates of her active 
duty/inactive duty status while training with various reserve 
units.  The veteran has contended that she sustained injuries 
to her knees during reserve training, in particular while she 
was with the 429th Engineering Battalion, and while training 
at Fort Drum, NY.  She also has contended that these injuries 
occurred in the line of duty.  

The RO was notified, in January 1996, that records of the 
veteran's reserve service with the 425th PSC had been 
transferred to the Army Reserve Personnel Center (ARPC) in 
St. Louis, MO.  While it was noted in a Report of Contact, 
dated in February 1996, that a VA Form 21-3101 needed to be 
sent to ARPC, there is no evidence in the file that such a 
form requesting reserve service records was ever sent.  
However, in December 1996, a VA Form 70-3101 was sent to the 
National Personnel Records Center in St. Louis, and records 
received from that agency included both regular Army records 
and records from the veteran's reserve service, although 
whether these are all of the veteran's reserve service 
records is uncertain.  

The Board notes that, if a claimant's application for 
benefits is incomplete, VA shall notify the claimant of the 
evidence necessary to complete the application.  38 U.S.C.A. 
§ 5103(a) (West 1991).  An application is incomplete if VA is 
put on notice of the likely existence of competent medical 
evidence that would, if true, be relevant to, indeed, 
necessary for, a full and fair adjudication of an appellant's 
claim.  Robinette v. Brown, 8 Vet.App. 69, 77 (1995).  

Given the uncertainty as to whether the RO has attempted to 
contact the ARPC and request any and all reserve service 
records pertaining to the veteran, as well as the need to 
know more specifically the location, date, and unit 
assignments at the time of the veteran's reported injuries, 
we believe additional development should be undertaken before 
we reach a decision as to the veteran's knee claims.  

Accordingly, while we regret the delay in this case, further 
appellate consideration will be deferred and the veteran's 
claims are REMANDED to the RO for the following action:

1. An additional request should be made to the 
veteran, with a copy to her representative, 
that she provide as much detail as possible 
regarding her reserve unit training.  The 
veteran should be asked to provide specific 
details as to the reserve units to which she 
was assigned, the dates she was assigned to 
those units, and the dates of her active 
and/or inactive duty for training.  In 
addition the veteran should be asked to 
provide details on any injuries she sustained 
to her knees while in the reserves, in 
particular, where and when such injuries were 
incurred, the reserve units to which she was 
assigned at the time, and whether she 
received medical treatment for such injuries.  
The veteran is advised that this information 
is vitally necessary to obtain supportive 
evidence of the claimed knee injuries during 
reserve service, and that she must be as 
specific as possible because, without such 
details, an adequate search for verifying 
information cannot be conducted.  
Furthermore, the veteran should be requested 
to provide the name and address of the doctor 
whom she has described as opining that the 
arthritis in both her knees was present 
during active service.  

2. Thereafter, the RO should submit a detailed 
request for any and all of the veteran's 
reserve records to:

			Cdr. ARPERCEN
			ATTN: DARP-ERA-A
			9700 Page Blvd.
			St. Louis, MO  63132-5200


3. Upon completion of the above, the RO should 
review the evidence of record and enter its 
determination with respect to service 
connection for disorders of the knees.  
Whether a new VA examination should be sought 
is left to the discretion of the RO.  If the 
decision remains adverse to the veteran, the 
RO should issue an SSOC, a copy of which 
should be provided to the veteran, and her 
representative.  Thereafter, the veteran and 
her representative should be given the 
opportunity to respond.  The case should be 
returned to the Board for further appellate 
consideration, if otherwise in order, 
following appropriate appellate procedure. 

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until she receives further notice.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

